DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copies and the English translations have been received on 12/10/2018.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 05/18/2021, with respect to the 35 U.S.C. 103 rejections of claims 1, 4-9, 12 and 15-24 have been fully considered and are persuasive in view of the amendment filed on 05/18/2021.  The 35 U.S.C. 103 rejections of claims 1, 4-9, 12 and 15-24 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 12, 15-17 and 21-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0053211 A1 discloses configuring SPS resource for transmission by the UE (paragraph [76]), wherein an SPS C-RNTI is used for semi-persistent (activation, reactivation, retransmission and/or deactivation, paragraph [81]).
US 2018/0070369 A1 discloses using SPS for scheduling PDSCH transmission to or PUSCH transmission from a UE (paragraph [92]), wherein the UE suspend transmission over the first BWP to reduce interference to the UEs (paragraph [184]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        June 19, 2021